NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TUYETLE PEARSON, AKA Tuyetle                    No.    19-55137
Crouch,
                                                D.C. No. 3:18-cv-00411-CAB-BGS
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

WASHINGTON MUTUAL BANK, N.A.;
et al.,

                Defendants-Appellees,

and

ALDRIGE PITE; et al.,

                Defendants.

                   Appeal from the United States District Court
                      for the Southern District of California
                 Cathy Ann Bencivengo, District Judge, Presiding

                              Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Tuyetle Pearson, aka Tuyetle Crouch, appeals pro se from the district court’s

judgment dismissing her diversity action alleging state law claims arising from her

contention that a recorded assignment of the note and the deed of trust on her

property was void. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo the district court’s dismissal under Federal Rule of Civil Procedure 12(b)(6).

Kwan v. SanMedica Int’l, 854 F.3d 1088, 1093 (9th Cir. 2017). We affirm.

      The district court properly dismissed Pearson’s action for lack of standing

because Pearson failed to show that the alleged irregularities in the transfer of her

loan resulted in a concrete and particularized injury to her or rendered the transfer

of the loan void. See Lopez v. Candaele, 630 F.3d 775, 785 (9th Cir. 2010)

(explaining that to confer Article III standing, an “injury in fact must constitute an

invasion of a legally protected interest which is (a) concrete and particularized, and

(b) actual or imminent, not conjectural or hypothetical.” (citation and internal

quotation marks omitted)); Saterbak v. JPMorgan Chase Bank, N.A., 199 Cal.

Rptr. 3d 790, 795-96 (Ct. App. 2016) (holding that an assignment of a loan into a

securitized trust that was allegedly forged or untimely was merely voidable and,

therefore, the borrower lacked standing to challenge its validity); Fontenot v. Wells

Fargo Bank, N.A., 129 Cal. Rptr. 3d 467, 480 (Ct. App. 2011) (loan can be

transferred by unrecorded assignments), disapproved on other grounds by Yvanova

v. New Century Mortg. Corp., 365 P.3d 845 (Cal. 2016).



                                           2                                    19-55137
       The district court did not abuse its discretion by denying leave to amend

because amendment would have been futile. See Leadsinger, Inc. v. BMG Music

Publ’g, 512 F.3d 522, 532 (9th Cir. 2008) (setting forth standard of review and

explaining that the court need not grant leave to amend if amendment would be

futile).

       The district court properly granted defendants’ request for judicial notice of

publicly recorded documents. See Fed. R. Evid. 201(b)(2); Skilstaf, Inc. v. CVS

Caremark Corp., 669 F.3d 1005, 1016 n.9 (9th Cir. 2012) (setting forth standard of

review); United States v. Howard, 381 F.3d 873, 876 n. 1 (9th Cir. 2004) (the court

may take judicial notice of court records in another case).

       All pending motions are denied as moot.

       AFFIRMED.




                                          3                                    19-55137